The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 05/12/2021.
4.	Claims 1-13, 16-19, 21, 24-43, and 60-63 are currently pending.
5.	Claims 16-19 and 33-36 have been withdrawn.
6.	Claims 1, 4, 8, 10-11, 24-27, 29, and 42 have been amended.
7.	Claims 14-15, 20, 22-23, and 44-59 have been cancelled.
8.	Claims 60-63 have been added.

Continued Examination Under 37 CFR 1.114
9.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 05/12/2021 has been entered.

Claim Objections
10.	Claims 11 and 42 are objected to because of the following informalities:  
Regarding claim 11:
Claim 11 recites “of the of the”.  Appropriate correction is required.
 Regarding claim 42:
Claim 11 recites “the first set of holes and the second set of holes is”.  This is grammatically incorrect. Appropriate correction is required.

Claim Rejections - 35 USC § 103
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

13.	Claims 1-13, 21, 24-32, 37-43, and 60-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 2016/0340781) in view of Bartlett et al (US 2011/0146571) and/or Nakano et al (US 2009/0155488).
Regarding claim 1:
Thomas teaches a chemical vapor deposition tool (substrate plasma processing apparatus, 300) [fig 1 & 0018], comprising: a processing chamber (vacuum chamber, 324) [fig 1 & 0018]; a shower head (showerhead assembly, 314) positioned within the processing chamber (324) [fig 1, 4 & 0018], the shower head (314) comprising: a first plenum (inner plenum, 250) [fig 4 & 0036]; a second plenum (edge plenum, 255) [fig 4 & 0036]; and a gas dispensing surface (face plate, 240) including: a first region of the gas dispensing surface (region housing 243) consisting of a first set of holes (first group of gas injection holes, 243), the first set of holes (243) in communication with the first gas plenum (250) [fig 4, 5B & 0044]; and a second region of the gas dispensing surface (region housing 244) consisting of a second set of holes (second group of gas injection holes, 244), the second set of holes (244) in fluid communication with the second plenum (255), wherein the second region (region housing 244) forms a ring (see fig 5B) around the first region (region housing 243) [fig 4, 5B & 0044]; a first supply (first gas source, 362a) of a first gas (first gas) in fluid communication with the first plenum (250) [fig 3B & 0034]; and a second supply (second gas source, 362b) of a second gas (second gas) in fluid communication with the second plenum (255) [fig 3B & 0034].
Although Thomas broadly discloses that gas injection hole patterns, areal gas injection hole density, and dimensions of 243 and 244 can be predetermined for a given 
Although Bartlett does not specifically disclose the claimed arrangement and density of the first set of holes and second set of holes, Bartlett teaches the arrangement and density of holes (distribution of holes 406) is a result-effective variable [0048]. It would have been obvious to a person of ordinary skill in the art before the effective filing date to discover the optimum configuration for the first and second set of holes through routine experimentation in order to achieve the desired film uniformity, film profile, and process gas parameters [0048]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Furthermore, Nakano teaches a set of holes (arrangement of holes, 220) arranged in a first spiral pattern (spiral pattern, 323), wherein the set of holes (220) has a uniform density (see fig 3B) [fig 3B & 0053].
Thomas and Bartlett/Nakano are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the arrangement and density of the first set of holes and second set of holes of Thomas to be optimized, as in Bartlett, to achieve the desired film uniformity, film profile, and process gas parameters [Bartlett - 0048]. Furthermore, it would have been obvious to one skilled in the art before the effective filing date to modify the arrangement and density of each of the first set of holes and second set of 
Regarding claims 2-3:
Thomas does not specifically teach the first spiral pattern is an Archimedean spiral or an approximation of the Archimedean spiral and the first set of holes are spaced along the Archimedean spiral or the approximation of the Archimedean spiral; wherein the approximation means one or more holes among the first set of holes of the first spiral pattern are offset from one or more points defined by the Archimedean spiral by 1/10 of an inch or less.
Although Bartlett does not specifically disclose the claimed arrangement of the first set of holes, Bartlett teaches the arrangement of holes (distribution of holes 406) is a result-effective variable [0048]. It would have been obvious to a person of ordinary skill in the art before the effective filing date to discover the optimum configuration for the first set of holes through routine experimentation in order to achieve the desired film uniformity, film profile, and process gas parameters [0048]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Furthermore, Nakano teaches the first spiral pattern (spiral pattern, 323) is an Archimedean spiral or an approximation of the Archimedean spiral (see fig 3B) and the first set of holes (arrangement of holes, 220) are spaced along the Archimedean spiral or the approximation of the Archimedean spiral (see fig 3B) [fig 3B & 0053].

Regarding claim 4:
Although modified Thomas does not specifically disclose the claimed arrangement of the first set of holes, modified Thomas (Bartlett) teaches the arrangement of holes (distribution of holes 406) is a result-effective variable [Bartlett - 0048]. It would have been obvious to a person of ordinary skill in the art before the effective filing date to discover the optimum configuration for the first set of holes through routine experimentation in order to achieve the desired film uniformity, film profile, and process gas parameters [Bartlett - 0048]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Regarding claim 5:
Thomas does not specifically teach the first set of holes are arranged along a first Archimedean spiral or a first approximation of the first Archimedean spiral and the second pattern of holes is arranged along a second Archimedean spiral or an approximation of the second Archimedean spiral.

Furthermore, Nakano teaches the set of holes (arrangement of holes, 220) are arranged along an Archimedean spiral or an approximation of the Archimedean spiral (see fig 3B) [fig 3B & 0053].
Thomas and Bartlett/Nakano are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the arrangement of the first set of holes and second set of holes of Thomas to be optimized, as in Bartlett, to achieve the desired film uniformity, film profile, and process gas parameters [Bartlett - 0048]. Furthermore, it would have been obvious to one skilled in the art before the effective filing date to modify the arrangement of the first set of holes and second set of holes of Thomas with the arrangement of Nakano because such a configuration helps to ensure a more uniform film thickness deposition than other patterns [Nakano – 0053].
Regarding claims 6-7:
Although modified Thomas does not specifically disclose the claimed arrangement of the first set of holes, modified Thomas (Bartlett) teaches the 
Regarding claim 8:
Thomas does not specifically teach the first set of holes arranged in the first spiral pattern is not bilaterally symmetric.
Although Bartlett does not specifically disclose the claimed arrangement of the first set of holes, Bartlett teaches the arrangement of holes (distribution of holes 406) is a result-effective variable [0048]. It would have been obvious to a person of ordinary skill in the art before the effective filing date to discover the optimum configuration for the first set of holes through routine experimentation in order to achieve the desired film uniformity, film profile, and process gas parameters [0048]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Furthermore, Nakano teaches a set of holes (arrangement of holes, 220) arranged in the spiral pattern (spiral pattern, 323) is not bilaterally symmetric (see fig 3B) [fig 3B & 0053].
Thomas and Bartlett/Nakano are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the 
Regarding claim 9:
Thomas does not specifically teach the first spiral pattern and the second spiral pattern are part of a same continuous pattern.
Although Bartlett does not specifically disclose the claimed arrangement of holes, Bartlett teaches the arrangement of holes (distribution of holes 406) is a result-effective variable [0048]. It would have been obvious to a person of ordinary skill in the art before the effective filing date to discover the optimum configuration for the first set of holes through routine experimentation in order to achieve the desired film uniformity, film profile, and process gas parameters [0048]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Furthermore, Nakano teaches the first spiral pattern (inner portion of 323) and the second spiral pattern (outer portion of 323) are part of a same continuous pattern (spiral pattern, 323) [fig 3B & 0053].
Thomas and Bartlett/Nakano are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the arrangement of the first set of holes of Thomas to be 
Regarding claims 10-11:
	Thomas teaches the first region (region housing 243) is provided in an inner region (see fig 5B) and the second region (region housing 244) is provided in an outer region of the gas dispensing surface (see fig 5B) [fig 5B & 0044]; and a ring shaped space (space between region housing 243 and region housing 244) is provided between the first region (region housing 243) provided in the inner region (see fig 5B) and the second region (region housing 244) provided in the outer region of the gas dispensing surface (see fig 5B) [fig 5B & 0044].
Regarding claim 12:
Although modified Thomas does not specifically disclose the claimed arrangement of the first set of holes and the second set of holes, modified Thomas (Bartlett) teaches the arrangement of holes (distribution of holes 406) is a result-effective variable [Bartlett - 0048]. It would have been obvious to a person of ordinary skill in the art before the effective filing date to discover the optimum configuration for the first set of holes and second set of holes through routine experimentation in order to achieve the desired film uniformity, film profile, and process gas parameters [Bartlett - 0048]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Regarding claim 13:
	Modified Thomas (Bartlett) teaches the first set of holes have a smaller diameter and are more dense relative to the second set of holes on the gas dispensing surface (hole sizes may increase further away from the gas feed line 310 and being more densely packed around the edges than in the middle of the face plate or vice versa) [Bartlett – 0048].
Although modified Thomas does not specifically disclose the claimed arrangement of the first set of holes and the second set of holes (first and second spiral patterns, respectively), modified Thomas (Bartlett) teaches the arrangement of holes (distribution of holes 406) is a result-effective variable [Bartlett - 0048]. It would have been obvious to a person of ordinary skill in the art before the effective filing date to discover the optimum configuration for the first set of holes and second set of holes through routine experimentation in order to achieve the desired film uniformity, film profile, and process gas parameters [Bartlett - 0048]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Regarding claim 21:
Although taught by the cited prior art, the claim limitations “wherein the first gas and the second gas are: different gases; or a same gas” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 
Regarding claim 24:

Regarding claim 25:
Thomas teaches a first pressure controller (controller, 162) configure to control a pressure of the first gas in the first plenum (controls pressures of the vacuum chamber) [0023].
Regarding claim 26:
Thomas teaches a chemical vapor deposition tool (substrate plasma processing apparatus, 300) [fig 1 & 0018], comprising: a processing chamber (vacuum chamber, 324) [fig 1 & 0018]; a shower head (showerhead assembly, 314) provided in the processing chamber (324) [fig 1, 4 & 0018], the shower head (314) including: a first region (region housing 243) consisting of a first set of holes (first group of gas injection holes, 243) [fig 4, 5B & 0044]; a first plenum (inner plenum, 250) arranged to supply a first gas to the first set of holes (243) [fig 4, 5B & 0036, 0044]; and a second region (region housing 244) consisting of a second set of holes (second group of gas injection holes, 244), wherein the second region (region housing 244) forms a ring (see fig 5B) around the first region (region housing 243) [fig 4, 5B & 0044]; and a second plenum (edge plenum, 255) arranged to supply a second gas to the second set of holes (244) [fig 4, 5B & 0036, 0044].
Although Thomas broadly discloses that gas injection hole patterns, areal gas injection hole density, and dimensions of 243 and 244 can be predetermined for a given process to be performed [0044], Thomas does not specifically teach the first set of holes 
Although Bartlett does not specifically disclose the claimed arrangement and density of the first set of holes and second set of holes, Bartlett teaches the arrangement and density of holes (distribution of holes 406) is a result-effective variable [0048]. It would have been obvious to a person of ordinary skill in the art before the effective filing date to discover the optimum configuration for the first and second set of holes through routine experimentation in order to achieve the desired film uniformity, film profile, and process gas parameters [0048]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Furthermore, Nakano teaches a set of holes (arrangement of holes, 220) arranged in a first spiral pattern (spiral pattern, 323), wherein the set of holes (220) has a uniform density (see fig 3B) [fig 3B & 0053].
Thomas and Bartlett/Nakano are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the arrangement and density of the first set of holes and second set of holes of Thomas to be optimized, as in Bartlett, to achieve the desired film uniformity, film profile, and process gas parameters [Bartlett - 0048]. Furthermore, it would have been obvious to one skilled in the art before the effective filing date to modify the arrangement and density of each of the first set of holes and second set of 
Regarding claims 27-29:
	Thomas teaches the first region (region housing 243) is an inner region (see fig 5B) and the second region (region housing 244) is an outer region of the gas dispensing surface of the shower head (see fig 5B) [fig 5B & 0044]; wherein the inner region (region housing 243) and the outer region (region housing 244) are concentric (see fig 5B) [fig 5B & 0044]; and wherein the inner region (region housing 243) and the outer region (region housing 244) are separated by a ring shaped space (space between region housing 243 and region housing 244) on the gas dispensing surface of the shower head (see fig 5B), the space (space between region housing 243 and region housing 244) separating (see fig 4) the first plenum (250) and the second plenum (255) [fig 4, 5B & 0044].
Regarding claim 30:
Although modified Thomas does not specifically disclose the claimed arrangement of the first set of holes and the second set of holes, modified Thomas (Bartlett) teaches the arrangement of holes (distribution of holes 406) is a result-effective variable [Bartlett - 0048]. It would have been obvious to a person of ordinary skill in the art before the effective filing date to discover the optimum configuration for the first set of holes and second set of holes through routine experimentation in order to achieve the desired film uniformity, film profile, and process gas parameters [Bartlett - 
Regarding claims 31-32:
	Modified Thomas (Bartlett) teaches first size of the first set of holes is different than a second size of the second set of holes (hole sizes may increase further away from the gas feed line 310) [Bartlett- 0048]; and wherein a first density of the first set of holes is different than a second density of the second set of holes (holes may be more densely packed around the edges than in the middle of the face plate or vice versa) [Bartlett – 0048].
Regarding claim 37:
Although taught by the cited prior art, the claim limitations “wherein the first gas and the second gas are either: the same gas; or different gases” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 
Regarding claim 38:
Thomas teaches the first plenum (inner plenum, 250) is a chamber in fluid communication with the first set of holes (243) respectively [fig 4 & 0036].
Regarding claim 39:
Thomas teaches the first plenum (inner plenum, 250) includes a set of tubes (221/278) in fluid communication with the first set of holes (243) respectively [fig 4 & 0034, 0036].
Regarding claim 40:

Regarding claim 41:
Thomas teaches a first pressure controller (controller, 162) capable of individually controlling pressure of the first gas and the second gas in the first plenum and the second plenum respectively (controls pressures of the vacuum chamber) [0023].
Regarding claim 42:
Thomas does not specifically teach the first set of holes and the second set of holes are not bilaterally symmetric.
Although Bartlett does not specifically disclose the claimed arrangement of the first set of holes and second set of holes, Bartlett teaches the arrangement of holes (distribution of holes 406) is a result-effective variable [0048]. It would have been obvious to a person of ordinary skill in the art before the effective filing date to discover the optimum configuration for the first set of holes and second set of holes through routine experimentation in order to achieve the desired film uniformity, film profile, and process gas parameters [0048]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Furthermore, Nakano teaches a set of holes (arrangement of holes, 220) is not bilaterally symmetric (see fig 3B) [fig 3B & 0053].
Thomas and Bartlett/Nakano are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the 
Regarding claims 43:
Thomas does not specifically teach the first Vogel spiral pattern approximates a Vogel spiral where one or more holes among the first set of holes are offset from points defined by the Vogel spiral by 1/10 of an inch or less.
Although modified Thomas does not specifically disclose the claimed arrangement of the first set of holes, modified Thomas (Bartlett) teaches the arrangement of holes (distribution of holes 406) is a result-effective variable [0048]. It would have been obvious to a person of ordinary skill in the art before the effective filing date to discover the optimum configuration for the first set of holes through routine experimentation in order to achieve the desired film uniformity, film profile, and process gas parameters [0048]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Regarding claims 60 and 62:
	Modified Thomas (Bartlett) teaches the first uniform density equals the second uniform density (holes may be distributed evenly throughout the face plate) [Bartlett – 0048]. 
Regarding claims 61 and 63:
	Modified Thomas (Bartlett) teaches the first uniform density is less than the second uniform density (holes may be more densely packed around the edges than in the middle of the face plate or vice versa) [Bartlett – 0048]. 

Response to Arguments
14.	Applicant’s arguments, see Remarks, filed 05/12/2021, with respect to the objection of claim(s) 15-19, 33-36, 55-57, and 59 have been fully considered and are persuasive.  The objection of claim(s) 15-19, 33-36, 55-57, and 59 has been withdrawn in view of the amendments to claims the corrected status identifiers and cancellation of claim 57.
15.	Applicant’s arguments, see Remarks, filed 05/12/2021, with respect to the rejection of claim(s) 4, 8, and 42 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim(s) 4, 8, and 42 under 35 USC 112(b) has been withdrawn in view of the amendments to claims 4, 8, and 42.
16.	Applicant’s arguments, see Remarks, filed 05/12/2021, with respect to the rejection of claim(s) 1-14, 20-32, 37-54, and 57-58 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deacon et al (US 5,792,269), Sabri et al (US 2012/0222815), Tsujimoto et al (US 2016/0056021), Chandrasekharan et al (US 2016/0340782) teach the distribution of holes in a showerhead is a result-effective variable [col 1 lines 43-50, 0080, 0072, and 0083, respectively].
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718